MERRIMAN S. SMITH, Judge.
In January, 1945, Dr. A. L. Chapman, acting deputy commissioner of the state health department, at his office in Charleston, Kanawha county, West Virginia, ordered to be published, on January 24, 1945, a seven-point legislative program in the Charleston Daily Mail consisting of 88 column inches at the regular rate of $1.40 per column inch. This edition had a circulation of 58,000 in Charleston and throughout the state.
The bill, for $123.20, was rendered to the state health department, and was sent down to the auditor for payment in the usual form and due course, but payment was rejected on the grounds that it was making of policy by the state health department whereas the Legislature should make the policy and the department should execute that policy; and the auditor would like to know the reaction of the Legislature toward the payment of such an advertisement as this before giving it his approval.
*175The evidence showed that the Legislature adopted about half of the points set out in the advertisement among them being an increase in the salary of the health commissioner.
In my opinion the people should have knowledge pro and con on legislation proposed for the common good, since an enlightened electorate is more conducive to better laws under our form of government, and especially where increase in salaries for key positions are proposed it is better for the public to have advanced information disseminated through the press than for a handful of men in a smoke-filled room to lobby the enactment of such laws through the Legislature to the advantage or disadvantage, as the case may be, of an uninformed constituency.
In this instance the claimant acted in good faith, the acting health commissioner’s program was endorsed by about seventy-five varied organizations, civic clubs and individuals throughout the state, and part of the program was enacted into' law by the Legislature for the benefit of West Virginia citizens; consequently it was a just debt and should be paid.
And it appearing that the appropriation for the department for the biennium of 1943-1945, during which this claim arose, has lapsed, an award in the sum of one hundred twenty-three dollars and twenty cents ($123.20) is made.